—In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Westchester County (Tolbert, J.), entered June 24, 2002, which granted the defendant’s motion for summary judgment dismissing the complaint on the ground that he did not sustain a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is affirmed, with costs.
The defendant established a prima case that the plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d). Thus, it was incumbent on the plaintiff to come forward with admissible evidence to raise a triable issue of fact (see Gaddy v Eyler, 79 NY2d 955 [1992]). We agree with the Supreme Court that the plaintiff failed to meet his burden (see Delpilar v Browne, 282 AD2d 647 [2001]; Goldin v Lee, 275 AD2d 341 [2000]; Soto v Fogg, 255 AD2d 502 [1998]; Friedman v U-Haul Truck Rental, 216 AD2d 266 [1995]). Ritter, J.P., Feuerstein, McGinity, Townes and Cozier, JJ., concur.